PER CURIAM:
On October 7, 1981, a jury convicted defendant, William Przybylowicz and his wife, Heidi, of criminal mischief and arson. Defendant, Bill Przybylowicz, orally moved at the November 27, 1981, sentencing hearing to have his verdicts *417set aside and the charges against himself dismissed for lack of sufficient evidence to support the verdicts. The court took defendant’s motion under advisement and proceeded to sentence each defendant to eight years in prison and suspended the sentences.
In order to be properly before the District Court, defendant’s motion should have been made pursuant to section 46-16-702(2), MCA, motion for a new trial. That section requires that such a motion be in writing, be specific regarding the grounds therefor, be made within thirty days following the verdict and that reasonable notice of the motion be given the State.
None of those requirements were met here. The motion to dismiss the charges and set aside the verdicts against Bill Przybylowicz was made orally, fifty-seven days after entry of the verdicts. No notice of the motion was given the State. Therefore, defendant’s motion was not properly before the court, and the court should not have ruled on it.
It is irrelevant that the State failed to complain of the procedural process employed by defendant prior to the State’s appeal to this Court. The procedural error was such that the motion should never have been before the District Court.
The January 26, 1982, order of the Fourth Judicial District Court is vacated. This case is remanded to that court for reinstatement of the jury verdict against defendant.